Exhibit 4.9 FLATWORLD SERVICES AGREEMENT This FlatWorld Services Agreement (this “Agreement”) is entered into as of January 15, 2010 (the “Effective Date”) by and between DAL Group, LLC, a Delaware limited liability company (“DAL”), and FlatWorld Consulting LLC, a Delaware limited liability company (“Consultant”).DAL and Consultant are sometimes hereinafter individually as a “Party” and collectively referred to as the “Parties”. Background A.DAL desires to retain the services of Consultant and Consultant desires to provide services to DAL. Agreements 1.Provision of Services. (a)During the Management Services Term (as defined below), Consultant will provide management consulting services, consistent with those services generally performed by middle-market private equity firms for their portfolio companies, with respect to DAL’s business as the board of managers of DAL may reasonably request from time to time (the “Services”).The Parties agree that each will cooperate with the other regarding the details of the specific Services to be provided. (b)Consultant will devote such time, attention, and energy to the business and affairs of DAL deemed necessary by Consultant to perform the Services, but in no event will Consultant be required to devote more than an aggregate of 50 hours per calendar month. (c)Consultant warrants that all Services will be performed in a good, professional, workmanlike and competent manner, in conformance with all applicable professional standards and the requirements of this Agreement.Consultant agrees to provide the Services in reasonable accordance with applicable policies and procedures of DAL. (d)Consultant agrees to provide the Services using personnel reasonably acceptable to DAL. (e)Consultant shall not be required to provide Services, nor be entitled to receive the Consulting Fee, prior to the start of the Management Services Term. 2.Compensation. (a)During the Management Services Term, Consultant shall receive an annual consulting fee of $1,333,333 (the “Consulting Fee”), paid in equal monthly installments of $111,111, paid in advance, commencing on the date that is one year after the Effective Date, and on the same day of each month thereafter.For clarification purposes, the Consulting Fee shall be paid to Consultant even if no Services are requested of Consultant during any portion or the entirety of the Management Services Term.For further clarification purposes, the aggregate Consulting Fee to be paid to Consultant during the initial Management Services Term shall be $4,000,000. 1 (b)In addition to the Consulting Fee, commencing on the Effective Date, DAL will pay to Consultant an acquisition fee (the “Acquisition Fee”) equal to 2.0% of the enterprise value of any entity that is included on Schedule A attached hereto (each, a “Target”) (such schedule shall be amended from time to time upon the mutual written approval of the Parties) if such Target is acquired by DAL in a transaction consummated no later than the earlier of 12 months following (i) the time that Consultant is no longer actively pursuing a transaction involving DAL and the Target as evidenced by Consultant’s written records; (ii) a written direction by DAL to Consultant that DAL will not pursue such a transaction; or (iii) the expiration of the Management Services Term.The Parties agree that, at the request of DAL, Consultant shall provide general descriptions to DAL of potential Targets without specifically identifying such potential Targets.Based upon such descriptions, DAL may request to add such potential Target to Schedule A, in which case Consultant shall provide the name of such target (and other information in Consultant’s possession regarding the Target).In the event that an entity is added to Schedule A and DAL provides written records to Consultant within 5 business days of such Target being added to Schedule A evidencing that DAL was already pursuing a transaction with such Target as of such time, then such Target shall be promptly removed from Schedule A.Consultant shall provide such assistance to DAL as it reasonably requests in connection with the consummation of the acquisition of any Target.If there is a dispute as to enterprise value of any entity, it shall be determined by an investment banker mutually appointed by the Parties and, if they cannot agree on an investment banker, then an investment banker selected by the chief executive officer or equivalent position of BDO Siedman, LLP. (c)In addition to the fees payable to Consultant pursuant to clauses (a) and (b) of this Section 2, DAL shall promptly reimburse Consultant for all reasonable and reasonably documented travel expenses and other out-of-pocket fees and expenses as have been or may be incurred by Consultant in connection with the rendering of Services that DAL requests in writing be performed by Consultant hereunder; provided, however, that any such expenses must be incurred pursuant to an expense budget of $10,000 per year or as otherwise approved in advance in writing by the President of DAL or his designee. (d)Any amounts not paid by DAL to Consultant within 30 days of the date on which such amounts become due and payable shall accrue interest at a default rate of 15% per annum. 3.Term; Management Services Term.The term of this Agreement shall commence on the Effective Date and shall terminate at the end of the Management Services Term.
